Name: 2013/782/EU: Commission Implementing Decision of 18Ã December 2013 amending Decision 2002/757/EC as regards the phytosanitary certificate requirement in respect of the harmful organism Phytophthora ramorum Werres, De Cock & Man in Ã¢ t Veld sp. nov. for bark-free sawn wood of Acer macrophyllum Pursh and Quercus spp. L. originating in the United States of America (notified under document C(2013) 9181)
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  trade policy;  wood industry;  agricultural policy;  cultivation of agricultural land;  trade;  America
 Date Published: 2013-12-20

 20.12.2013 EN Official Journal of the European Union L 346/69 COMMISSION IMPLEMENTING DECISION of 18 December 2013 amending Decision 2002/757/EC as regards the phytosanitary certificate requirement in respect of the harmful organism Phytophthora ramorum Werres, De Cock & Man in t Veld sp. nov. for bark-free sawn wood of Acer macrophyllum Pursh and Quercus spp. L. originating in the United States of America (notified under document C(2013) 9181) (2013/782/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the fourth sentence of Article 16(3) thereof, Whereas: (1) Commission Decision 2002/757/EC (2) requires Member States to adopt measures to protect themselves against the introduction into and the spread within the Union of Phytophthora ramorum Werres, De Cock & Man in t Veld sp. nov., a harmful organism not listed in Annex I or Annex II to Directive 2000/29/EC. (2) Bark-free sawn wood of Acer macrophyllum Pursh and Quercus spp. L. originating in the United States of America may not be introduced into the Union unless accompanied by a phytosanitary certificate as referred to in Article 13(1)(ii) of Directive 2000/29/EC and in point 2 of the Annex to Decision 2002/757/EC. (3) The Commission has noted on the basis of information supplied by the United States of America that an official programme, the Kiln Drying Sawn Hardwood Lumber Certification Program, has been approved by the Animal and Plant Health Inspection Service, US Department of Agriculture and will be operated by the US National Hardwood Lumber Association (NHLA). (4) The Kiln Drying Sawn Hardwood Lumber Certification Program ensures that approved hardwood facilities in the US operate under the Kiln Drying Sawn Hardwood Standard. That Standard ensures that all parts of sawn hardwood lumber exported under that Program are kiln-dried to less than 20 % moisture by weight as per kiln-drying schedules and are bark-free. (5) That Standard also ensures that all kiln-dried hardwood bundles are attached with an NHLA steel ID clip stamped with NHLA  KD along with a unique number assigned to each bundle. Each number is listed on the corresponding Kiln Drying Hardwood Lumber Certificate (Certificate of Kiln Drying). (6) Therefore, a derogation should be provided for allowing bark-free sawn wood of Acer macrophyllum Pursh and Quercus spp. L. originating in the United States of America to be introduced into the Union when accompanied by a Certificate of Kiln Drying as an alternative to a phytosanitary certificate provided that certain conditions are fulfilled. (7) The Commission should ensure that the United States of America makes available all technical information necessary to assess the functioning of the Program. In addition, Member States should continually assess the use of the NHLA ID clips and associated Certificate of Kiln Drying. (8) The derogation provided for in the second subparagraph of Article 3(1) of Decision 2002/757/EC as amended by this Decision should apply until 30 November 2016 in order to align it with the requirements of Commission Implementing Decision 2013/780/EU (3). Decision 2002/757/EC should therefore be amended accordingly. The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2002/757/EC is amended as follows: (1) in Article 3, paragraph 1 is replaced by the following: 1. Susceptible plants and susceptible wood may only be introduced into the territory of the Union if they comply with the emergency phytosanitary measures laid down in points 1a and 2 of Annex I to this Decision, if the formalities referred to in the first subparagraph of Article 13(1) of Directive 2000/29/EC are completed and if, as a result of those formalities in respect of the presence of non-European isolates of the harmful organism, susceptible plants and susceptible wood are found free from the harmful organism. By way of derogation from the first subparagraph, until 30 November 2016 bark-free sawn wood of Acer macrophyllum Pursh and Quercus spp. L., originating in the United States of America, may be introduced into the Union without complying with point 2 of Annex I to this Decision, provided it complies with the conditions set out in Annex II to this Decision.; (2) in Article 3(2) and (3) and Article 5(1), the words of the Annex to this Decision are replaced by of Annex I to this Decision and any grammatical adjustments needed as a consequence of this replacement shall be made; (3) the following Article 6a is inserted: Article 6a 1. Member States shall inform the Commission and the other Member States in writing when they have made use of the derogation provided for in the second subparagraph of Article 3(1). Member States that made use of the derogation shall provide the Commission and the other Member States before 15 July each year with information on the number of consignments imported in the previous year pursuant to the second subparagraph of Article 3(1) of this Decision and with a detailed report of all cases of interceptions as referred to in paragraph 2 of this Article. 2. Member States shall notify the Commission and the other Member States no later than two working days after the date of interception of each consignment introduced into their territory pursuant to the second subparagraph of Article 3(1) which does not comply with the conditions set out in Annex II. 3. The Commission shall request the United States of America to provide it with the technical information necessary to allow the Commission to assess the functioning of the Kiln Drying Sawn Hardwood Lumber Certification Program.; (4) the Annex is renamed as Annex I; (5) an Annex II is added, the text of which is set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 18 December 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) Commission Decision 2002/757/EC of 19 September 2002 on provisional emergency phytosanitary measures to prevent the introduction into and the spread within the Community of Phytophthora ramorum Werres, De Cock & Man in t Veld sp. nov. (OJ L 252, 20.9.2002, p. 37). (3) Commission Implementing Decision 2013/780/EU of 18 December 2013 providing for a derogation from Article 13(1)(ii) of Council Directive 2000/29/EC in respect of bark-free sawn wood of Quercus L., Platanus L. and Acer saccharum Marsh. originating in the United States of America (See page 61 of this Official Journal). ANNEX ANNEX II PART I Conditions referred to in the second subparagraph of Article 3(1) The conditions referred to in the second subparagraph of Article 3(1) under which bark-free sawn wood of Acer macrophyllum Pursh and Quercus spp. L. originating in the United States of America may be introduced into the Union without complying with point 2 of Annex I, are the following: (1) the wood shall be manufactured at sawmills or treated at appropriate premises approved and audited by the US National Hardwood Lumber Association (NHLA) to participate in the Kiln Drying Sawn Hardwood Lumber Certification Program (the programme); (2) the wood shall undergo kiln-drying to below 20 % moisture content, expressed as a percentage of dry matter, achieved through an appropriate time/temperature schedule; (3) once the condition laid down in point (2) is fulfilled, a standard steel ID clip shall be affixed to each bundle by, or under the supervision of, the designated officer of the mill referred to in point (1). Each ID clip shall be stamped with NHLA  KD along with a unique number assigned to each bundle; (4) in order to ensure that the conditions laid down in points (2) and (3) are fulfilled, the wood shall be subject to a checking system which is set up under the programme and which includes pre-shipment inspection and monitoring at the approved sawmills carried out by independent third party auditors qualified and authorised for that purpose. The Animal and Plant Health Inspection Service, US Department of Agriculture shall carry out occasional pre-shipment inspections and six-monthly audits of NHLA records and procedures relating to the programme, of the independent third party auditors and of the sawmills and other appropriate premises that participate in the programme; (5) the wood shall be accompanied by a standard Certificate of Kiln Drying which complies with the model set out in Part II of this Annex, and which is issued by a person or persons authorised to participate in the programme and is validated by an inspector of the NHLA. The Certificate of Kiln Drying shall be completed and shall include information on the amount of bark-free sawn wood in board feet and cubic metres. The certificate shall also specify the total number of bundles and each of the ID clip numbers assigned to those bundles. PART II Model of Certificate of Kiln Drying Agreement No 07-8100-1173-MU Cert #. xxxxx-xxxxx CERTIFICATE OF KILN DRYING Sawn Hardwood Lumber Lumber Kiln Dried by Consignee Name of Company: Name: Address: Address: City/State/Zip: City/State/Zip: Phone: Country: Order #: Port: Invoice #: Container #: Customer PO#: Certificate Standard: This certifies that the lumber described below is of the allowed genera Quercus sp. and/or Platanus sp. and/or the species Acer saccharum and/or Acer macrophyllum; and has met the treatment requirements of the Dry Kiln Operators Manual and is bark free. Description of Consignment: Botanical Name of wood: List species, thickness, grade of various items contained in shipment: Bundle Numbers Clip ID Numbers Board Footage Cubic Meters Totals: # Bundles BdFt Cubic Meters: (This document is issued under a program officially approved by the Animal, Plant, Health, and Inspection Service of the U.S. Department of Agriculture. The products covered by this document are subject to pre-shipment inspection by that Agency. No liability shall be attached to the U.S. Department of Agriculture or any representatives of the Department with respect to this certificate.) AUTHORIZED PERSON RESPONSIBLE FOR CERTIFICATION Name (print) _ Title _ I certify that the products described above satisfy the Kiln Drying requirements listed under Certificate Standard and are bark free. Signature _ Date _ NATIONAL HARDWOOD LUMBER ASSOCIATION VALIDATION Name (print) Authorized signature Title Date National Hardwood Lumber Association PO Box 34518 | Memphis, TN 38184-0518 | Ph. 901-377-1818|Fax 901-347-0034 | www.nhla.com PLEASE SIGN THIS FORM IN BLUE INK